 


110 HR 2493 IH: Boutique Fuel Reduction Act of 2007
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2493 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Blunt (for himself, Mr. Kirk, Mr. Ryan of Wisconsin, Mr. Cantor, Mr. Putnam, Mr. Hastert, Mr. McCotter, Mr. Upton, Mr. Franks of Arizona, Mr. Conaway, Mr. Petri, Mr. Hensarling, Mr. Shimkus, Mr. McHenry, Mr. Akin, Mrs. Cubin, Mr. Sensenbrenner, Mr. McCaul of Texas, and Mr. Peterson of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Clean Air Act to provide for a reduction in the number of boutique fuels, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Boutique Fuel Reduction Act of 2007. 
2.Temporary waiversSection 211(c)(4)(C)(ii)(II) of the Clean Air Act (42 U.S.C.7545(c)(4)(C)(ii)(II)) is amended by inserting after equipment failure the following: , unexpected problems with distribution or delivery equipment that is necessary for transportation and delivery of fuel or fuel additives. 
3.Reduction in number of boutique fuelsSection 211(c)(4)(C) of the Clean Air Act (42 U.S.C. 7545(c)(4)(C)) is amended as follows: 
(1)By redesignating the clause (v) added by section 1541(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 1106) as clause (vi). 
(2)In clause (vi) (as so redesignated)— 
(A)in subclause (I) by striking approved under this paragraph as of September 1, 2004, in all State implementation plans and by inserting in lieu there of set forth on the list published under subclause (II) (or on the revised list referred to in subclause (III) if the list has been revised) ; 
(B)by amending subclause (III) to read as follows: 
 
(III)The Administrator shall, after notice and opportunity for comment, remove a fuel from the list published under subclause (II) if the Administrator determines that such fuel has ceased to be included in any State implementation plan or is identical to a Federal fuel control or prohibition promulgated and implemented by the Administrator. The Administrator shall publish a revised list reflecting the reduction in the number of fuels.; 
(C)in subclause (IV) by striking Subclause (I) and inserting Neither subclause (I) nor subclause (V) and by striking not and by striking if such new fuel; and  
(D)by amending subclause (IV) to read as follows:  
 
 (IV) Subclause (I) shall not limit the Administrator's authority to approve a control or prohibition respecting any new fuel under this paragraph in a State implementation plan or revision to a State implementation plan if such new fuel completely replaces a fuel on the list published under subclause (II) (or the revised list referred to in subclause (III) if the list has been revised) and if the Administrator, after consultation with the Secretary of Energy, publishes in the Federal Register after notice and comment a finding that, in the Administrator's judgment, such control or prohibition respecting such new fuel will not cause fuel supply or distribution interruptions or have a significant adverse impact on fuel producibility in the affected area or contiguous areas. .  
 
